Exhibit REVOLVING CREDIT AGREEMENT This Revolving Credit Agreement (“Agreement”) is made as of the 21st day of November, 2008, by and among the financial institutions from time to time signatory hereto (individually a “Lender,” and any and all such financial institutions collectively the “Lenders”), Comerica Bank, as Administrative Agent for the Lenders (in such capacity, the “Agent”), Arranger, Syndication Agent and Documentation Agent, and Obagi Medical Products, Inc. (“Obagi”) and OMP, Inc. (“OMP” and together with Obagi, the “Borrowers” and each individually, a “Borrower”). RECITALS A.Borrowers have requested that the Lenders extend to them credit and letters of credit on the terms and conditions set forth herein. B.The Lenders are prepared to extend such credit as aforesaid, but only on the terms and conditions set forth in this Agreement. NOW THEREFORE, in consideration of the covenants contained herein, the Borrowers, the Lenders, and the Agent agree as follows: 1. DEFINITIONS. 1.1Certain Defined Terms .For the purposes of this Agreement the following terms will have the following meanings: “Account(s)” shall mean any account or account receivable as defined under the UCC, including without limitation, with respect to any Person, any right of such Person to payment for goods sold or leased or for services rendered. “Account Control Agreement(s)” shall mean those certain account control agreements, or similar agreements that are delivered pursuant to Section 7.14 of this Agreement or otherwise, as the same may be amended, restated or otherwise modified from time to time. “Account Debtor” shall mean the party who is obligated on or under any
